           Case 1:20-cv-02663-RA-BCM Document 54 Filed 01/27/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 VINCENT PALMIERI,                                                  DATE FILED: 1-27-21

                              Plaintiff,
                                                                       20-CV-2663 (RA)
                         v.
                                                                            ORDER
 EAST COAST POWER & GAS, LLC, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of Judge Moses’ order granting the parties’ motion to extend discovery, dkt. 53, the post-

discovery conference in this case, currently scheduled for April 30, 2021, is hereby adjourned until

August 27, 2021 at 1:00 pm.

SO ORDERED.

Dated:      January 27, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
